

116 SRES 708 IS: Supporting the designation of September 18, 2020, as “National Concussion Awareness Day”. 
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 708IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Ms. Hassan (for herself, Mrs. Capito, Mr. Blumenthal, Mr. Casey, Ms. Collins, Mr. Van Hollen, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the designation of September 18, 2020, as National Concussion Awareness Day. Whereas mild traumatic brain injury, otherwise known as a concussion, is an important health concern for children, teens, and adults;Whereas, according to information from the Centers for Disease Control and Prevention—(1)there are as many as 1,600,000 to 3,800,000 sports-related concussions annually;(2)as many as 5,300,000 individuals live with a disability because of a traumatic brain injury;(3)from 2001 to 2012, the rate of emergency department visits for sports- and recreation-related injuries involving a diagnosis of concussion or traumatic brain injury, alone or in combination with other injuries, more than doubled among children 19 years of age or younger, and, in 2012, an estimated 329,290 children were treated in the United States for sports- and recreation-related injuries that included a diagnosis of concussion or traumatic brain injury; and(4)current data sources may only capture 1 out of every 9 concussions across the United States;Whereas the seriousness of concussions should not be minimized in athletics, and return-to-play and return-to-learn protocols can help ensure recovery;Whereas concussions can affect physical, mental, and social health, and a greater awareness and understanding of proper diagnosis and management of concussions is critical to improved outcomes; andWhereas the Senate can raise awareness about concussions among the medical community and the public: Now, therefore, be itThat the Senate—(1)supports the designation of September 18, 2020, as National Concussion Awareness Day;(2)recognizes that mild traumatic brain injury (mTBI), otherwise known as a concussion, is an important health concern;(3)commends the organizations and individuals that raise awareness about mild traumatic brain injury;(4)encourages Federal, State, and local policymakers to work together—(A)to raise awareness about the effects of concussions; and(B)to improve the understanding of proper diagnosis and management of concussions; and(5)encourages further research and prevention efforts to ensure that fewer individuals experience the most adverse effects of mild traumatic brain injury.